 

 

Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.76 Filed 07/23/20 Page 1 of 8

8

@RECEIVED
JUL 23 2020 United States District Court

PAUL D. BORMAN Eastern Wstict of Michidan
U.S. DISTRICT JUDGE

United States of American

a

>

2

>

> 2749-0 -72? OILS
> Co? CR DL
2

5
2

5

b-1 Constandine fetal
Belen dant

Motion for Early Release
Q

© Now Comes the defendant, Constantine ethal.s, and moves

Hiss Hlonorable Court, Sushe Borman, Pursuant fo 18 USC. 5 S82eK)AP)

~ 412 DS ( 9) and the First Siep Act fo feduce his Sentence oP Forks (40) months fo tne serve)
znd order his immediate feledse. .

As atounds Pretefece, Defendant Asserts that:

1) He has eXhasied hig Sdmnistative femedies ( see attached Exhht A)

2) Cf teacrdinae and compelCing redsens (which Were previously
ri
Unknow) exist jast Fung Ore reduction fo Wit s *
dj Weleda sutfirs Preme High blad Pressure dind
type 1 diabetes (reves to &xbbit B) ;
B} Defendant is Serving ris charye for drag ofeng
© and NoN- Violent }
cy Has been iacercerated Be 1S months (witost good
time} Chis 40 month Sentence

 

 
 

 

Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.77 Filed 07/23/20 Page 2 of 8

d) should defendant Contract  Covid-14 hs Ohely ovtccme
iS wath «

. )

E) Defendant $ odds, of Contacting the Covid- 19 (nfeeHow is
Dramate ly cucteased ng poser tin } especialle Sine
FMC Devens Chis Place OF Conk re men’) Ms of June’ ae 2620
has over SO rew positive fests fer cevid - 145

F) FMC Devens 7s in Congictartt with Yefendant jnsudin
hewrs , No Stringent diet Requite ments dnd Gack of proper
Menu jtems 4o statis his Medcal reeds 4

Wherefore Defendant preys his Henorable Curt 4o :
C .

 

4 Pursuant to general order 20-17 ( apr 22, 2220)
Age et him Counse( j and

2) Grant this Motion for Rocued ie cf Sentane (Rxs)
and put feckh order fer LTmmedidte Release ot Dekndant
Con Siantine Kethats ;

(oustantine Yethalis

Reg® 54365- O34
@ | FMC evens

PO. Bex 874

AYER, MA @ i432

Ras Y thal Submitted,
 

 

,Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.78 Filed 07/23/20 Page 3 of 8

United States Government

MEMORANDUM

Federal Medical Center, Devens
Ayer, Massachusetts

 

NOTIFICATION TO THE FMC INMATE POPULATION

DATE: June 4, 2020

REPLY TO . sf
ATTENTION OF: K. ELRAHEB, ACTING WARDEN

SUBJECT: - Modified UPDATE

¢ To Date FMC Devens has 53 inmates which have tested positive with
, COVID-19.

e Housing units G-B, H-A, H-B, P-2 and P-3, will have access to tru-lincs
and the phones in the units. We will continue ‘to utilize every other
phone in the units to maintain social distancing. The units will be
open from 8:00 am to 4:00 pm. Inmates will have access to the showers
during this time frame.

¢ Inmate work details who are housed in H-A will be. permitted to shower,
use the phone/tru-lincs and television rooms after the 4:00 pm count
clears until 8:00 pm. Only those inmates are authorized out during that
time.

e Housing units J-A, J-B, will have access to tru-lincs, phones, and TV's,
however, these units will ‘be allowed out on an upper/lower tier
schedule. Half of the units will be allowed out in the morning and the
other half in the afternoon. In between this time frame, inmate
orderlies need to sanitize all areas within the unit to ensure we are
doing our best to curb the spread of the Corona Virus.

e Inmates at the CAMP will remain confined to their quarters absent
feeding times and work responsibilities.

¢ Wearing a mask is REQUIRED and non-negotiable. If you are caught not
wearing a mask an incident report will be issued.

« Please continue to do the right thing by washing your hands, and
practicing social distance with each other. All high touched areas such
as computers and phones should be cleaned after each use.

Thank you for your continued support during this national crisis. We
are not through this yet so don’t get complacent.

 

 
 

, Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.79 Filed 07/23/20 Page 4 of 8

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: _ XETHALIS, CONSTANTINEQ Reg #: 57365-039
Date of Birth: -Oaeaeee— Sex: M Race: WHITE Facility: MIL
Encounter Date: 06/18/2019 08:35 Provider: Weaver, Sarah NP Unit: DO3

 

Mid Level Provider - Evaluation encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Weaver, Sarah NP

Chief Complaint: Other Problem
Subjective: Presents alth services after responding to an insulin reaction in West unit. Patient was
unable,to it of the bed. CO at room door, states "I had to help him off the top bunk”.
ntly had elevated blood sugar levels and insulin for last night was increased
ates that he did not eat breakfast because he was having a reaction and

  
  
  

 

 

unable to ge bed. Patient was brought to health services "yelling". Blood sugar was 52,
following the istration of two tubes of glucose. Unable to initially locate glucometer.
Patient was th ucagon. Patient was tearful, however, alert. Denies any other
complaints.Patien ies reviewed and updates applied during this visit if indicated. See
Chart: Allergies for fffSst recent patient allergy list.
Pain: Not Applicable
OBJECTIVE:
Pulse:
Date Time Rhythm Provider
06/18/2019 08:41 MIL Weaver, Sarah NP
Respirations: Ay
Date Time Rate Per Minute Provider
06/18/2019 08:41 MIL 18 Weaver, Sarah
Blood Pressure:
Date Time Value Location Position i i
06/18/2019 08:41 MIL 136/77 er, Sarah NP
Blood Glucose:
Date Time Value (mg/dl) Type
06/18/2019 08:42 MIL 102 Random ‘ah NP
06/18/2019 08:41 MIL 52 Fasting deo NP
$a02: ,
06/18/2019 08:41 MIL 99 Weaver, Sarah NP
Exam:
General
Affect
Yes: Cooperative
Appearance
Yes: Appears Distressed
Pulmonary

Auscultation
Yes: Clear to Auscultation

Generated 06/18/2019 09:05 by Weaver, Sarah NP Bureau of Prisons - MIL Page 1 of 3
. Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.80 Filed 07/23/20 Page 5 of 8

 

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: XETHALIS, CONSTANTINE Reg #: 57365-039
Date of Birth:  LDGiatteceee, Sex: M Race: WHITE Facility: DEV
Encounter Date: 03/19/2020 10:32 Provider: Ruze, P. MD Unit: HO1

 

Chronic Care - 14 Day Physician Eval encounter performed at Housing Unit.
SUBJECTIVE:

COMPLAINT 1 Provider: Ruze, P. MD

Chief Complaint: Chronic Care Clinic
Subjective: 50 y/o WM MCL 3 with PRD 01/15/2022 here for 14 day chronic care with
1) DM type 1: since 1972, was using Lantus and short-acting insulin on the outside. Has had
difficulty managing his diabetes in house given diet and exercise changes; these have been
further exacerbated by the coronavirus precautions affecting the timing of insulin lines. He
states he has been unable to get any commissary as well. Notes that his sugars have been
low, especially around noon. He has used 6 glucose tabs in the past 7 days.
2. HTN: dx'd in 2007, compliant with meds
3. Hyperlipidemia: on atorvastatin
4. s/p MVA in 2012 resulting s/p open craniotomy resulting in depressive sx and R eye
enlarged pupil.
We reviewed his recent labs:
3/17/20
WBC 6.0 4.8-10.8 103/uL
RBC 4.86 4.70-6.10 10°6/uL
Hemoglobin 14.5 14.0-18.0 g/dL
Hematocrit 43.4 42.0-52.0 %
MCV 89.4 80.0-94.0 fL
MCH 29.8 27.0-31.0 pg
MCHC 33.4 32.0-36.0 g/dL
RDW 11.6 11.5-15.5 %
Platelet 377 130-400 10°3/uL
HbAIC 9.5%
TSH 2.3
lipid profil excellent with LDL of 46
glucose 67
Hep B non immune
Per MAR has been mostly attending insulin line--however this has been somewhat in flux
given the coronavirus protocols and administering meds on the unit.
Pain: No

 

Seen for clinic(s): Diabetes, Endocrine/Lipid, Hypertension

ROS:
General
Constitutional Symptoms
No: Anorexia, Chills, Easily Tired, Fatigue, Fever
Cardiovascular
General
No: Angina, Cold Extremities, Cough, Cyanosis, Edema, Exertional dyspnea
Pulmonary
Respiratory System
No: Cough - Dry, DOE, Dyspnea

OBJECTIVE:

Exam:
Generated 03/19/2020 11:08 by Ruze, P. MD Bureau of Prisons - DEV Page 1 of &

 
Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.81 Filed 07/23/20 Page 6 of 8

Bureau of Prisons
Health Services

Clinical Encounter

 

Inmate Name: XETHALIS, CONSTANTINE Reg #: 57365-039
Date of Birth: QOcuampmes” Sex: M Race: WHITE Facility: DEV
Encounter Date: 05/01/2020 11:47 Provider: Ruze, P. MD Unit: H01

 

Physician - Follow up Visit encounter performed at Housing Unit.
SUBJECTIVE:

COMPLAINT 1 Provider: Ruze, P. MD

Chief Complaint: DIABETIC

Subjective: Mr. Xethalis is seen today on his housing unit due to COVID 19 precautions. | asked to see
him to follow up on his sugar control | noted that he has had low sugars on 4/21/20. Together
we reviewed his BSL log from flow sheets and he advised me regarding his own FSBS
testing. His sugars have been erratic which he attributes to the brittle nature of his diabetes
as well as to limited exercise; high carbohydrate meals and stress. He had the following
suggestions about control which | think are excellent:

1) change noon snack to AM snack. He states he gets low around 10AM and should eat; he
generally doesn't need the snack given out at noon, since dinner is soon to follow.
2) add 2 units standing order insulin before lunch

He generally feels well and is generally doing fine.

 

Pain: No
OBJECTIVE:
Temperature: |
Date Time Fahrenheit Celsius Location Provider
05/01/2020 11:52 DEV 98.2 36.8 Oral Ruze, P. MD
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
05/01/2020 11:52 DEV 80 Ruze, P. MD
Respirations:
Date Time e Per Minute Provider
05/01/2020 11:52 DEV 12 Ruze, P. MD
Blood Pressure:
Date Time Value Location Position Cuff Size = Provi
05/01/2020 11:52DEV 110/60 Left Arm Sitting Ruze, P. MD
SaOQ2:
Date Time Value(%) Air Provider
05/01/2020 11:52 DEV 98 Ruze, P. MD
Exam Comments
Appears well; lungs clear; Cor RRR
ASSESSMENT:

Type 1 diabetes mellitus, E109 - Current

Unspecified disorder of eye and adnexa, H579 - Current

Generated 05/01/2020 12:01 by Ruze, P. MD Bureau of Prisons - DEV Page 1 of 2
ec Neale & |
S73ESO39
Mo Deters

Do Bor 827

OSeK, 19 F BIS 5=

 

   

J 06e
T Heo eke LZ

 

On, Te SIa7e Comt Au Se p:

Q3l west te rayere Qolevna S"Flaxk>  \

    
 

 

Case 2:19-cr-20168-PDB-RSW ECF No. 19, PagelD.82 Filed 07/23/20 Page 7 of 8
 

 

ECEIWE

JUL 98 HCA

 
 
  

 

DATE:

THE ENCLOSED LETTER WAS PROCESSED THROUGH
SPECIAL MAILING PROCEDURES FORWARDING Ta
YOU. THE LETTER HAS NEITHER BEEN OPENED NOR

RETURN THE ENCLOSURE

“Oo:
DEVENS FED

RAL MEDICAL CENTER
P.O. BOX 880
AYER, MA, 01432

1 0. 19, Page ed P 8
g i 23/20 Page 8 of
PDB-RSW ECF No. 19, PagelD.83 Filed 07/
: - - 68- -
Case 2:19-cr-20

 

 
